Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SUPPLEMENT DATED APRIL 9, 2009 TO THE CLASS J PROSPECTUS FOR PRINCIPAL FUNDS, INC. DATED MARCH 1, 2009 This supplement updates information currently in the Prospectus. Retain this supplement with the Prospectus. RISK/RETURN SUMMARY D IVERSIFIED I NTERNATIONAL F UND Replace the Average Annual Total Returns table with the following: Average Annual Total Returns (%) (with Maximum Sales Charge) For the period ended December 31, 2008 Past 1 Year Past 5 Years Life of Fund Class J (before taxes) -47.13 -0.29 (after taxes on distributions) -47.09 -0.89 (after taxes on distributions and sale of shares) -30.20 MSCI ACWI Ex-US Index -45.53 2.56 1.09 Morningstar Foreign Large Blend Category Average -43.99 1.21 -0.93 (1) Class J shares were first sold on March 1, 2001. The returns for the periods prior to that date are based on the performance of the R-3 Class shares adjusted to reflect the fees and expenses of Class J shares. The adjustments result in performance for such periods that is no higher than the historical performance of the R-3 shares. The R-3 Class shares were first sold on December 6, 2000. (2) After-tax returns are calculated using the historical highest individual federal marginal income-tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. (3) Index performance does not reflect deductions for fees, expenses or taxes. For further information about the Funds performance, see Risk/Return Summary-Investment Results. S HORT -T ERM B OND F UND Replace the Average Annual Total Returns table with the following: Average Annual Total Returns (%) (with Maximum Sales Charge) For the period ended December 31, 2008 Past 1 Year Past 5 Years Life of Fund Class J (before taxes) -14.84 -1.32 (after taxes on distributions) -16.34 -2.64 -0.33 (after taxes on distributions and sale of shares) -9.55 -1.80 Barclays Capital Government/Credit 1-3 Index 4.97 3.80 4.60 Morningstar Short-Term Bond Category Average -4.23 1.23 2.71 Class J shares were first sold on March 1, 2001. The returns for the periods prior to that date are based on the performance of the R-3 Class shares adjusted to reflect the fees and expenses of Class J shares. The adjustments result in performance for such periods that is no higher than the historical performance of the R-3 Class shares. The R-3 Class shares were first sold on December 6, 2000. After-tax returns are calculated using the historical highest individual federal marginal income-tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Index performance does not reflect deductions for fees, expenses or taxes. For further information about the Funds performance, see Risk/Return Summary-Investment Results.
